DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention I (Section B) and Invention II (Sections C and D) there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26th, 2022.
Applicant’s election without traverse of Invention I (Section A) Claims 1-12 in the reply filed on October 26th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “one of” in line 3. Further in line 4, Claim 5 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative. 
Claim 7 recites “at least one of” in line 3. Further in line 8, Claim 7 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative.
Claim 9 recites “at least one of” in lines 1-2. Further in line 3, Claim 9 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
obtain a pulse wave signal of an object; 
determine an area under the pulse wave signal and above a reference point on the pulse wave signal; and 
estimate cardiovascular information of the object based on the determined area of the pulse wave signal.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of obtaining, determining, and estimating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
Referring to paragraphs [0100]-[0101] of the specification, multiple equations are utilized for blood pressure estimation. Therefore, the step “estimate cardiovascular information of the object based on the determined area of the pulse wave signal” in independent Claim 1 is based on mathematical relationships that quantify pulse wave data.
The claimed steps of obtaining, determining, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for estimation that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-12 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining, determining, and estimating merely invoke a computer as a tool.
The data-gathering step (obtaining) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtaining, determining, and estimating.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to estimate cardiovascular information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for obtaining, determining, and estimating. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: memory, processor, and pulse wave signal obtainer.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraph [0164]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. obtaining, determining, and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethi et al (U.S. Publication No. 2009/0326393; cited by Applicant).
Regarding Claim 1, Sethi discloses an apparatus for estimating cardiovascular information (non-invasive continuous blood pressure (CNIBP) monitoring system 10), the apparatus comprising: 
a memory storing instructions (ROM 52, RAM 54; [0036-0037]; Figure 2); and 
a processor (microprocessor 48; [0036-0037]; Figure 2) configured to execute the instructions to: 
obtain a pulse wave signal of an object (Blood pressure of a patient may be determined based on pulses in a PPG signal; [0003]); 
determine an area under the pulse wave signal and above a reference point on the pulse wave signal (In one implementation, blood pressure may be determined by, for example, measuring the area under a pulse or a portion of the pulse in the PPG signal…the area that is used to determine blood pressure may be the total area of a PPG signal pulse measured from a starting point of the pulse to the ending point of the pulse. Alternatively, the area that is used to determine blood pressure may be the area of the upstroke portion of a pulse (e.g., the region starting with the minimum point of the pulse and ending at the maximum point of the pulse) in a PPG signal. Each area that is measured and used to determine blood pressure may be measured relative to a baseline of the pulse (i.e., a line extending from the starting point of the pulse to the ending point of the pulse) or the time-domain axis; [0003-0004]; Figures 6-10; [0055-0062]); and 
estimate cardiovascular information of the object based on the determined area of the pulse wave signal (In some embodiments, the area that is used to determine blood pressure may be measured from two different sections of the PPG signal pulse…each portion's area may then be used to either determine the systolic blood pressure or diastolic blood pressure; [0005]; Figures 6-10; [0055-0062]). 
 
Regarding Claim 2, Sethi discloses a pulse wave signal obtainer (sensor 12) comprising: 
a light source (emitter 16) configured to emit light onto the object ([0023]); and 
a photodetector (detector 18) configured to obtain the pulse wave signal by receiving the light returning from the object ([0023]), wherein the pulse wave signal obtainer is configured to provide the pulse wave signal to the processor (signals from detector 18 and encoder 42 may be transmitted to monitor 14. In the embodiment shown, monitor 14 may include a general-purpose microprocessor 48; [0036]).  

Regarding Claim 3, Sethi discloses wherein the processor is further configured to execute the instructions to determine a time of a maximum point (maximum point 840; Figure 8) of a propagation wave component included in the pulse wave signal, and determine a point of the pulse wave signal, which corresponds to the time (the area of a PPG signal pulse may be measured relative to a time-domain axis; [0057-0058]) of the maximum point of the propagation wave component, as the reference point ([0060-0061]).  

Regarding Claim 4, Sethi discloses wherein the processor is further configured to execute the instructions to determine a secondary differential signal of the pulse wave signal (second derivative of the PPG signal), determine a local minimum point in a predetermined interval of the secondary differential signal (pulse detection circuitry 430 may compute the second derivative of the PPG signal to find the local minima and maxima points and may use this information to determine locations of, for example, a dichrotic notch; [0052]), and determine a point of the pulse wave signal, which corresponds to a time (the area of a PPG signal pulse may be measured relative to a time-domain axis; [0057-0058]) of the local minimum point, as the reference point ([0060-0061]).  

Regarding Claim 5, Sethi discloses wherein the processor is further configured to execute the instructions to detect a pulse wave start point (At step 1310, start and end points of a pulse are identified; [0082]) or a maximum ascending slope point from the pulse wave signal, and determine, as the reference point, one of a point after a first duration from the pulse wave start point, the maximum ascending slope point, and a point before or after a second duration from the maximum ascending slope point (It should also be understood, that although segment 1070 is shown and described as extending from the midpoint of the upstroke of the pulse, segment 1030 may extend from any point along the upstroke of the pulse to any point along the downstroke of the pulse to split the pulse into two sections. For example, the pulse may be split with a segment drawn from the starting point of a dichrotic or some other notch in the pulse parallel to the baseline or some with some other suitable slope. It should also be understood that the areas of each section of the split pulse may be measured relative to the time-domain axis as discussed above; [0060-0061]).  

Regarding Claim 6, Sethi discloses wherein the processor is further configured to execute the instructions to detect, as the pulse wave start point (At step 1310, start and end points of a pulse are identified; [0082]), a minimum point of the pulse wave signal ([0056]; Examiner’s Note: As seen in Figure 6, the starting point 610 is the minimum point of the pulse wave signal), or an intersection point between a tangent line at the maximum ascending slope point of the pulse wave signal and a height of the minimum point of the pulse wave signal.  

Regarding Claim 8, Sethi discloses wherein the processor is further configured to execute the instructions to remove an area of a propagation wave component, included in the determined area of the pulse wave signal, from the determined area of the pulse wave signal (The areas of the upper section and lower sections may be used to determine blood pressure while the middle section may be ignored. Alternatively, any combination of two of the three sections may be measured and used to determine blood pressures; [0063]).  

Regarding Claim 9, Sethi discloses wherein the cardiovascular information comprises at least one of blood pressure (systems and methods are provided for non-invasive continuous blood pressure determination; Abstract), vascular age, arterial stiffness, vascular compliance, blood glucose, blood triglyceride, and total peripheral resistance.  

Regarding Claim 10, Sethi discloses wherein the processor is further configured to execute the instructions to estimate the cardiovascular information by using the determined area of the pulse wave signal as a cardiovascular feature value (Computer-readable medium for use in determining blood pressure based on a PPG signal, the computer-readable medium having computer program instructions recorded thereon for: for receiving locations of pulses in the PPG signal; measuring an area under a portion of one of the pulses; and determining blood pressure based on the measured area; Claim 23).  

Regarding Claim 11, Sethi discloses wherein the processor is further configured to execute the instructions to estimate the cardiovascular information by using a cardiovascular information estimation model which defines a relationship between the cardiovascular feature value and the cardiovascular information (The empirical data stored in the memory may be used to derive an equation (e.g., a linear or non-linear best fit approximation) that represents a mapping of blood pressure to area measurement; [0067-0069]; Figures 11a and 11b).  

Regarding Claim 12, Sethi discloses wherein the processor is further configured to execute the instructions to remove noise from the obtained pulse wave signal (Processing CNIBP or pulse oximetry (i.e., PPG) signals may involve operations that reduce the amount of noise present in the signals or otherwise identify noise components in order to prevent them from affecting measurements of physiological parameters derived from the PPG signals; [0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Narimatsu (JP 2000 237153A; cited by Applicant).
Regarding Claim 7, Sethi fails to disclose wherein the processor is further configured to execute the instructions to normalize the pulse wave signal or the determined area of the pulse wave signal based on at least one of a pulse wave signal amplitude corresponding to a time of a maximum point of a propagation wave component included in the pulse wave signal, a pulse wave signal amplitude at a point after a third duration from a pulse wave start point, a pulse wave signal amplitude at a maximum ascending slope point, a pulse wave signal amplitude at a point before or after a fourth duration from the maximum ascending slope point, and a duration of the pulse wave signal at a point higher than the reference point.  
In a similar technical field, Narimatsu discloses a system for estimating blood pressure values (Abstract), wherein the processor is further configured to execute the instructions to normalize the pulse wave signal or the determined area of the pulse wave signal based on at least one of a pulse wave signal amplitude corresponding to a time of a maximum point of a propagation wave component included in the pulse wave signal, a pulse wave signal amplitude at a point after a third duration from a pulse wave start point, a pulse wave signal amplitude at a maximum ascending slope point, a pulse wave signal amplitude at a point before or after a fourth duration from the maximum ascending slope point, and a duration of the pulse wave signal at a point higher than the reference point (And the volume pulse wave area VP, which is defined as the product (= VR × L), and the volume pulse wave area VP are normalized based on the heartbeat period RR and the pulse wave amplitude L to obtain VP / (RR × L). The normalized pulse wave area and the like obtained by performing the calculation are included. For example, the photoplethysmogram input from the photoplethysmogram sensor 40 is formed by a series of points indicating the size of the photoplethysmogram input at every sampling period of several millimeters or tens of millimeters, as shown in FIG. Because of this configuration, the area VP of the photoplethysmogram is obtained by integrating (adding) the photoplethysmogram in one cycle RR. Since the plethysmogram area information is circulating information obtained non-invasively from a peripheral artery of a living body, the plethysmogram area information calculating means 68 also functions as circulating information determining means; [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the normalization teachings of Narimatsu into those of Sethi in order to incorporate the period of the heartbeat and the pulse wave amplitude when calculating the pulse wave area (Narimatsu [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791